Title: Notes on Charles Jouett’s Report on Detroit, 17 February 1804
From: Jefferson, Thomas
To: 


               
                  [ca. 17 Feb. 1804]
               
               Jouett’s report of 1803. respecting the settlements at Detroit.
               
                  
                     
                     Otter creek
                     24.
                     farms & families
                  
                  
                     
                     River Raison
                     121.
                     
                  
                  
                     
                     Sandy creek
                     16.
                     
                  
                  
                     
                     Rocky river
                     2.
                     
                  
                  
                     
                     River Huron
                     1.
                     
                  
                  
                     
                     Ecorce or Bark river
                     16.
                     
                  
                  
                     
                     river Rouge
                     43.
                     
                  
                  
                     to
                     Detroit
                     23.
                     
                  
                  
                     
                     Detroit. 4. as.
                     
                     
                  
                  
                     
                     Gros-isle
                     10.
                     
                  
                  
                     to
                     Gros Point
                     60.
                     
                  
                  
                     to
                     Milk river
                     24.
                     
                  
                  
                     to
                     river Huron
                     30.
                     
                  
                  
                     
                     river Huron
                     34.
                     
                  
                  
                  
                     to
                     Sinclair river
                     2 
                     
                  
                  
                     
                     Sinclair river
                     {
                     12 
                     
                  
                  
                     
                     
                      20 
                     
                  
                  
                     
                     
                     438
                     
                  
                  
                     
                     
                     
                     
                  
               
            